DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 68, 71, 78 and 86 are amended. Claims 76-77 are withdrawn. Claims 88-91 are new. Claims 68-75 and 78-91 are examined herein.
Status of Previous Rejections
The rejections of Claims 68-75 and 78-87 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are maintained.
The rejections of claims 68-70, 75, 79-85 and 87 under 35 U.S.C. 103 as being unpatentable over Nozaki (US 2014/0014236, hereinafter “Nozaki”) and further in view of Kato (Thin solid film, 1998, Vol 319, Page 132-139, hereinafter “Kato”) have been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68-75 and 78-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 68, 71, 78 and 86 recite the composition of C, Si, V and Ti without reciting the balance of the substrate. Specifically, Claims 68, 71, 78 and 86 recite the substrate contains two of (i) carbon at less than or equal to about 0.1 wt %, (ii) manganese from about 0.1 wt % to 3 wt %, (iii) silicon at less than or equal to about 1 wt %, (iv) vanadium at less than or equal to about 0.1 wt %, and (v) titanium at less than or equal to about 0.5 wt %. The total amount of C+Mn+Ti+V +Si is less than 5 wt%. What is the composition of the 95 wt% in the substrate? Please clarify whether the balance of the substrate is iron. Appropriate correction is required.
The term "near-vacuum" in claim 68 is a relative term which renders the claim indefinite.  The term "near-vacuum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.

Allowable Subject Matter
Claims 68-91 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
10/26/2021 have been fully considered but they are not persuasive. 
The applicants argued that the amendment has overcome the rejections of Claims 68-75 and 78-87 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
In response, Claims 68, 71, 78 and 86 recite the substrate contains two of (i) carbon at less than or equal to about 0.1 wt %, (ii) manganese from about 0.1 wt % to 3 wt %, (iii) silicon at less than or equal to about 1 wt %, (iv) vanadium at less than or equal to about 0.1 wt %, and (v) titanium at less than or equal to about 0.5 wt %. The total amount of C+Mn+Ti+V +Si is less than 5 wt%. However, the major component of the substrate is unknown. Please clarify whether the balance of the substrate is iron.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.